 ACME PRODUCTSAcme Products,Inc.andDistrictLodgeNo. 71,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Case 17-CA-2836.May 9, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 27, 1966, Trial Examiner LaurenceA. Knapp issued his Decision in the above-entitledcase, finding that Respondent had not engaged inthe unfair labor practices alleged in the complaint,and recommending that the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer'sDecision.Thereafter, the ChargingParty and the General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire,record in the case, and adopts the findingsof the Trial Examiner only to the extent consistentherewith.1.The Trial Examiner found, in each instance,that the discharges of employees Rice, Ross, andSmithonJanuary 14,O'Dellon January 17,Goodman on January 31, were for the reasons givenbyRespondent'spresident,Kreiling,and notbecause of their union activities. He further foundthat in February, employee Stone quit and was notdischarged. We disagree.Rice,Ross, and Smith were discharged onJanuary 14, the day on which the Union's request forrecognitionandbargainingwas received byRespondent.' Respondent's reaction to this requestwas to authorize Virgil McCulloch, who had beenemployedseveralmonthsearlier,tomakeproduction and efficiency studies, to make inquiriesof the employees at plant 2 about the causes ofdissatisfaction, followed up later in the day by a visitand talk by Kreiling.2 That evening Rice, Ross, andiThe Respondent on January 14 employed 14 nonsupervisoryemployees,in its two plants By that date nine authorization cardshad been signed and on January 14, two more were signed Sincethe beginning of January the employees had been discussing,during work breaks, the desirability of unionization and onJanuary 5 the Union was contacted by employee O'Dell through atelephone call placed from the office of Foreman Stewart In viewof the small size of the plant, as well as the evidence that unionactivity was undertaken on the premises, it is reasonable to inferthat Respondent was generally aware of the organizing activity443Smith, employees at plant 1, were discharged byForeman Stewart, who told them he was letting themgo at the direction of Kreiling because their workhad not been good enough, although Stewart toldthem their work was good enough for him. Rice,Ross, and Smith were all among the original signersof union cards on January 10. Cox, a formerson-in-law of Stewart, testified that on the night ofJanuary 14, Stewart called him and told him that hehad had to let Rice, Ross, and Smith go, and that hewas going to have to let O'Dell go, and that "they"were "mad" or "hot" about the Union. Cox did notspecifically testify that Stewart had said thatmanagement had been discussing the union or thatthe men had been discharged because of the union,but in the context in which it was raised it isreasonable to infer that the matters were related.Kreiling, on the other hand, testified that duringthe morning of January 14, 1966, he observed Rice,Ross, and Smith talking and that he told them to"break it up," and he reported the incident toStewart who informed him they had been warnedearlier.Kreilingfurther testified that in theafternoon he saw the three men throwing slugs ateach other, that he went to Stewart's office and toldStewart that in view of the warnings they should belet go. According to Kreiling, Stewart informed him-itwas already planned to let Ross and Smith go.3Rice, Ross, and Smith each denied the slug-throwingincident, but the Trial Examiner credited Kreiling'stestimonyon the slug-throwing incident, andconcluded the employees were discharged toenforce plant discipline.However, even assuming that the slug-throwingincident took place, we conclude, from our review ofthe entire record, that it served merely as a pretextto rid the Respondent of union adherents. We notethat the event took place the day the Union notifiedthe Company that it represented the employees; thatpriortodischargingthreeemployees,theRespondent engaged in a campaign of inquiry aboutunion interest among employees at plant 2; that thethree employees discharged that evening wereamong the original union adherents; that ForemanStewartcalledCox the same evening, andmentioned the discharges and also the Respondent'sirritationabout the Union; and that Kreiling'salleged reasons for his course of action with respectto the incident, and the reasons given by Stewart tothe employees for discharge, were inconsistent. Inconnection with the last-stated reason, we find itbefore the Union's letter of January 142The interrogationsby McCullochare more fully discussed,infra,Kreiling testified that Stewart asked why he was dischargingRice, and that he (Kreiling) stated they were all involved in theincident, but that Stewart should tell Rice to talk to Kreiling ifRice thought he was getting a bad deal As more fully detailed inthe Trial Examiner's Decision, Rice later returned to work for aperiod oftime, and Smith was recalledin April164 NLRB No. 62 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifficult to believe that Kreiling, who had earlier inthe day allegedly warned these employees abouthorseplay, would not try to halt the serious andphysically dangerous slug-throwing activities of theemployees.Moreover, if these actions were thecause of the discharges and had been discussed withForeman Stewart, it is reasonable to assume Stewartwould discuss such conduct when terminating them.Yet, Stewart only stated that they were let gobecause their production or work was not goodenoughforKreilingbutgoodenoughforStewart-andwithoutmention of the allegedbreaches of discipline. Under these circumstances,it is evident that the slug-throwing incident, if itoccurred,was seized upon sometimeafterthedischarges as a means of justifying them, when infact the discharges were really a result of their unionactivity.O'Dell, the employee who made the originalcontract with the Union,' was discharged the nextworkday, January 17, after the discharge of Rice,Ross, and Smith. O'Dell was presented with a checkby Stewart, and no explanation was given at thattime.When O'Dell called Stewart several days laterto ask the reason for his termination, Stewart,according to O'Dell, stated he did not know why,O'Dellwas fired, and that O'Dell's work wassatisfactory to him. Kreiling's testimony was to theeffect that he had had several discussions withStewart concerning O'Dell's "smoking" in the toiletand wandering around the plant, and that Stewartacknowledged these things had occurred. WhenKreiling noticedO'Dell away from his job forprolonged periods on January 17, he mentioned thisto Stewart and told him O'Dell should be let go thatevening. 5We are convinced, however, that the true reasonforO'Dell's discharge lay in his union activities.Despite his alleged derelictions, no investigation wasmade to ascertain whether O'Dell had been smokingin the toilet, nor was O'Dell questioned about this,and indeed at the time of his discharge, no reasonwas given for his termination.Moreover, aspreviously noted above, Stewart had been orderedthe prior workday, January 14, to discharge O'Dell,and thus the events which transpired the day of thedischarge could only serve to screen a decisionalready arrived at. In addition, no reasons weregiven to O'Dell at the time of his discharge. AsO'Dell was the originator of union activities whichhad caused concern among management, and asStewart was instructed to terminate O'Dell the daybefore the date of discharge, it is clear that theeventsofJanuary 17 could only serve as aconvenient pretext for the prearranged decision, andwere used to mask the real reason-O'Dell's unionactivities. Accordingly, we find this discharge was inviolation of Section 8(a)(3) and (1) of the Act.We also find that the discharge of DonaldGoodman on January 31 was violative of the Act.Goodman did not sign a card until January 14, afterhe had indicated to McCulloch, upon interrogation,that the Union might be a pretty good thing. Thus, hisunion sympathies were well known by Respondent.The reasons advanced by Kreiling for the dischargewere that he had previously warned Goodman fortalking and horseplay on the job, and that onobserving Goodman talking again on January 31, hedecided to terminate Goodman. However, the recordfails to corroborate this self-serving testimony orsubstantiate why Goodman was singled out from theotheremployees in plant 2.WhileKreilingendeavored to show that he had discussedGoodman's conduct with Dobbs, a leadman, onseveral occasions, Dobbs, in his testimony, did notaffirm this, nor Kreiling's assertion that Dobbs hadtold him that Goodman had jostled him at work.Indeed, Dobbs' testimony was to the effect that ifthere was horseplay it was general and he could not"recall any particular employee." Goodman alsodenied being warned by Kreiling. Nor was there anyevidenceofdisciplinaryactionagainstotheremployees in plant 2 for what was apparentlycommon behavior. Thus, the singling out fordischarge of Goodman is logical only in the contextof his known attitude in favor of the Union, and isconsistent with the Respondent's desire, manifestedby its illegal discharges in plant 1, to rid itself ofunion supporters.Further,we find that the circumstances ofemployee James Stone's termination in February,show that he was constructively discharged onFebruary 10, and did not quit as found by the TrialExaminer. Under either Stone's or Kreiling's versionof the events, Stone's or Kreiling's version of theevents, Stone's response to Kreiling's inquiry as towhether Stone was trying to "get fired" or "todepart," was negative. Stone, an employee sinceJanuary 1963, was then given the "opportunity" tolook elsewhere for employment. It is clear thatO'Dell called the Union on January 5 from a telephone inStewart's office, Stewart entered the office while the call was inprogress,and at its conclusion suggested O'Dell not say anythingon the phone he didn't want "overheard" upstairs AlthoughO'Dell testified that he had no reason to believe Stewart knewwho O'Dell was talking to, the nature of Stewart'swarning isindicative,we believe,of his knowledge that it concerned theUnion, a subject distasteful to Kredmg whose phone was on anextension to the one used by O'Dell5As is pointed out by the Trial Examiner, one of the difficultiesin this case is the absence of testimony from Stewart,who was akey participant in all the discharges at plant 1 However, in thepresentation of his case, the General Counsel's witnesses almostuniformly testified as to what Stewart told them In thesecircumstances,we are unable to accept the Trial Examiner'sconclusion, that General Counsel's failure to call Stewart infershis testimony would have been unfavorable to the GeneralCounsel's case Stewart, whose employment originally had beenterminated in January,had been rehired by Respondent and wasworking for it in a supervisory capacity at the time of the hearingIn these circumstances, we are unable to agree with the TrialExaminer, that Stewart's alleged reluctance to help Respondentin the preparation of its case is suggestiveof hostility, andjustified the Respondent's failure to call and test such a witness. ACME PRODUCTSKreilingmade evident to Stone that his serviceswere no longer desired, and, while no formaldischarge was made, an effectivetermination wasconcluded at that time, at theinitiativeof Kreiling.Moreover, in view of Kreiling's demonstratedantipathy to the Union, and his prior discharge ofunionadherents, Stone's union membership, andStone's testimony (not discredited by the TrialExaminer) concerning Kreiling's comment aboutbringingtheUnion in, it is evident that Stone'sterminationwascontrivedbyKreilingandmanifested his continuing desire to rid Respondentof union supporters. Thus, we find that Stone wasdischarged on February 10 because of Respondent'sdesire to discourageunionactivity and eliminatefrom its employment employees who were unionmembers or otherwise supported the Union.2.As previously noted, President Kreiling, uponreceipt of the Union's letterof January 14 requestingbargaining,authorized VirgilMcCulloch to makeinquiries amongthe employees of plant 2 about theirattitude toward the Union. The Trial Examiner, inthe absence of other violations, found that even if theinquirieswere violative of the Act, they wererelativelymild and isolated and did not warrant aremedial order. We hold otherwise. Not only do wefind McCulloch's interrogations on January 14 to becoercive and thus in violation of Section 8(a)(1) of theAct, but in view of the illegal discharges on that andsubsequent dates, we find them to be part of thepattern of action on the part of Respondent intendedto discourageunionactivity, and therebyrequiringremedial action.3.We also find, contrary to the Trial Examiner,that Respondent violated Section 8(a)(5) and (1) ofthe Act by unlawfully refusingto bargainwith theUnion.On January 14 Respondent received the Union'sletter,notifying Respondent that it represented amajority of the employeesin anappropriate unit andrequestingRespondent to meet with it for thepurposeofbargaining.KreilingtoldUnionRepresentatives Slavens and Donath that he did notdoubt the Union's claim to a card majority onJanuary 17. At almost thesame timehe engaged inactivity to destroy that majority. Thus, as previouslynoted, on January 14 employeesin plant2 had beenunlawfully interrogated as to theirunionsympathies,and three employees at plant 1 who had signedauthorizationcardswere illegallydischarged.Further illegal discharges occurred on January 17and 31, and February 10. It is clear, therefore, thattheRespondent's refusal to bargain was notmotivated by a good-faith doubt as to the Union'smajority, but was intended to securetimein which todissipate the support for the Union.6 Accordingly,we find that Respondent, by its failure and refusal tobargain with the Union on and after January 14445(when it received the union demand), engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.THE REMEDYHaving found that the Respondenthas engaged incertain unfair labor practices affecting commerce,we shall order it to cease and desist therefrom andtakecertainaffirmativeactiondesignedtoeffectuate the policies of the Act.We have found that the Respondent has unlawfullyfailed and refused to bargain with the Union as therepresentative of its employeesin anappropriateunit.We shall therefore require the Respondent tobargain,upon request, with the Union, and, ifanunderstandingisreached,embody suchunderstanding in a signed agreement.Having found that Respondent discriminatorilydischarged James Ross on January 14, 1966, EdwardO'Dell on January 17, 1966, and Donald Goodman onJanuary 31, 1966, we shall order that Respondentoffer the aforementioned employees immediate andfull reinstatement to their former or to substantiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges,dismissingifnecessary any persons hired on or after theirdiscriminatory discharge. As it appears that JohnRice,who was discriminatorily discharged onJanuary 14, was subsequently rehired and thenvoluntarilyquit;thatDonald Smith, who wasdiscriminatorilydischarged on January 14, wasrehired in April 1966; and that James Stone, whowas discriminatorily discharged on February 10,1966, was subsequently rehired; and as there is noevidence that Rice, Smith, or Stone were reinstatedina discriminatorymanner,or that they weresubsequently discriminatedagainst,we shall notorder Respondent to now offerreinstatement tothem. However, we shall order Respondent to makeRice, Smith, and Stone, as well as Ross, O'Dell, andGoodman, whole for anylossestheymay havesuffered by reason of thediscrimination againstthem, by the payment to each of them of a sum ofmoney equal to that he would have normally earnedaswagesfrom the date of his discriminatorydischarge to the date ofhis reinstatement, in thecase of Rice, Smith, and Stone, and to the date of theoffer of reinstatement, in the case of Ross, O'Dell,and Goodman,less his net earningsduring suchperiod.The backpay provided herein shall becomputed on a quarterly basisin the mannerprescribed inF.W. Woolworth Company,90 NLRB289. Interest at the rate of 6 percent for annum shallbe added to such net backpay and shall be computedin themannerset forth inIsis Plumbing & HeatingCo., 138 NLRB 716.'Joy Silk Mills,Inc,85 NLRB 1263, enfd 185 F 2d 732(C A D C.),cert denied 341 U.S. 914 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the nature and extent of the unfair laborpracticesengaged inby the Respondent, thecommissionof other unfair labor practices may bereasonably anticipated, and we shall, therefore,order Respondent to cease and desist from in anyothermanner infringing upon the rights of itsemployees guaranteed by Section 7 of the Act, inaddition to those rights found to have been violatedherein.CONCLUSIONS OF LAW1.Acme Products,Inc., is anemployer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.DistrictLodgeNo. 71,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees atthe 1406 Agnesplantand 1007 East 16th Streetplant of Acme Products, Inc., Kansas City,Missouri, including warehouse employees, butexcluding office-clerical employees, guards,professional employees, and supervisors asdefined by the Act.4.At all timessinceJanuary 14, 1966, theaforesaid labor organization has been the exclusiverepresentative of all the employees in the aforesaidunit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.5.By failing and refusing to bargain collectivelywiththeaforesaidlabororganization,theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By discriminatorily discharging John Rice,James Ross, Donald Smith, Edward O'Dell, DonaldGoodman, and James Stone, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.7.By the foregoing unfair labor practices and bycoercively interrogating employees regarding theirunionsympathies, the Respondent has interferedwith, restrained, and coerced its employees in theexercise of their rights under Section 7 of the Act,and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.8.The unfair labor practices enumerated aboveare unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Acme Products,Inc.,KansasCity,Missouri, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in District LodgeNo. 71,InternationalAssociation of Machinists andAerospace Workers, AFL-CIO, or any other labororganization,by discharging or in any other mannerdiscriminating againstany employee in regard tohire or tenure of employment, or any other term orcondition of employment.(b)Coercively interrogating employees regardingtheirunion sympathies in order to discourageemployees from joining,remainingmembers of, orassistingDistrictLodgeNo. 71, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, or any other labororganization.(c)Refusing to bargain collectively with DistrictLodgeNo. 71,InternationalAssociationofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of all its employees inthe appropriate unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.(d) Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof their right to self-organization,to form labororganizations,to join or assistDistrict Lodge No. 71,InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engagein other concerted activities for the purposes ofcollectivebargainingorothermutual aid orprotection, as guaranteed in Section 7 of the Act,and to refrain from engaging in such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain collectivelywithDistrict Lodge No. 71,InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages,hoursofemployment, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement. The bargainingunit is:All production and maintenance employees atthe 1406 Agnes plant and the 1007 East 16thStreet plant of Acme Products, Inc., KansasCity, Missouri, including warehouse employees,but excluding office-clerical employees, guards,professional employees, and supervisors asdefined by the Act. ACME PRODUCTS(b)Notify James Ross, Edward O'Dell, andDonald Goodman if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(c)Offer James Ross, Edward O'Dell, and DonaldGoodman, immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and make whole James Ross, John Rice,Donald Smith, Edward O'Dell, Donald Goodman,and James Stone for any loss they may have sufferedas a result of the discrimination against them, all inthe manner provided in the section of this Decisionentitled "The Remedy."(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records and other records necessary toanalyze the amounts of backpay due James Ross,John Rice, Donald Smith, Edward O'Dell, DonaldGoodman, and James Stone.(e)Post at its plants in Kansas City, Missouri,copies of the attached notice marked "Appendix."7Copies of said notice, to be furnished by theRegional Director for Region 17, shall, after beingduly signed by the Company's representative, beposted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days, thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Company toensure that such notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.MEMBER BROWN, dissenting:Iwould dismiss the complaint as recommended bythe Trial Examiner.There are, to be sure, suspicious circumstancesattending the discharges of the complainants. Butthe testimony which the Trial Examiner hascredited,and which I accept, provides lawfulreasons for the terminations. In the face of thesefindings, I am unable to conclude that the recordestablishes by a preponderance of the evidence thatthe discharges were discriminatorily motivated. Sofinding, I must also agree with the Trial Examinerthat the 8(a)(5) allegation of the complaint isinsufficiently supported by the record.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuate' In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be-substituted for the447the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT discourage membership in oractivities on behalf of District Lodge No. 71,InternationalAssociation ofMachinists andAerospaceWorkers, AFL-CIO, or any otherlabor organization, by discharging any of ouremployeesorinanyothermannerdiscriminating against our employees in regardto hire or tenure of employment or any otherterm or condition of employment, because oftheir union membership or activities.WE WILL NOT coercively interrogate ouremployees regarding their union sympathies inorder to discourage our employees from joining,remaining members of, or assisting DistrictLodge No. 71, International Association ofMachinists and Aerospace Workers, AFL-CIO,or any other labor organization.WE WILL NOT refuse to bargain collectivelywithDistrictLodgeNo. 71, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,astheexclusiverepresentativeofallemployees in theappropriate unit with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or remainmembers of or assist the above-named or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection, and refrain from anyand all such activities, except to the extent thatsuch rights may be affected by an agreementrequiring membership in a labor organization asa condition of employment, as authorized inSection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offer James Ross, Edward O'Dell,and Donald Goodman, to the extent we have notalreadydoneso, - immediateandfullreinstatement to their former or substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, and wewill make whole James Ross, John Rice, DonaldSmith, Edward O'Dell, Donald Goodman, andJames Stone for any loss they may havesuffered as a result of the discrimination againstthem.words "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notify James Ross, Edward O'Dell,and Donald Goodman if presently serving in theArmed Forces of the United States of their righttofullreinstatementupon application inaccordance with the Selective Service Act andthe Universal Military Training and Service Act,as amended, after discharge from the ArmedForces.WE WILL, upon request, bargain collectivelywithDistrictLodgeNo. 71, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,astheexclusiverepresentativeofallproductionandmaintenance employees at our 1406 Agnes plantand 1007 East 16th Street plant, Kansas City,Missouri, including warehouse employees, butexcluding office-clerical employees, guards,professional employees, and supervisors asdefined by the Act, with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment, and, if anunderstanding is reached, embody suchunderstanding in a signed agreement.ACME PRODUCTS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any questions concerning thisnotice or compliance with its provisions, they may,communicate directly with the Board's RegionalOffice, 610 Federal Building, 601 East 12th Street,Kansas City, Missouri 64106, Telephone FR 4-7000.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, TrialExaminer: I heard this caseatKansasCity,Missouri, on May 10-12, 1966, followingpretrial procedures in compliance with the Act.' Followingthe hearing, briefs were filed with me by counsel for theGeneral Counsel and for Respondent.IssuesPresentedThe complaintalleges,andRespondent's answerdenies, that Respondent: (1) discharged six employeesiFollowing charges filed on January 24 and March 16, 1966, bytheChargingParty,DistrictLodgeNo 71, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO(herein usually called the Union),the complaint issued onMarch 28,1966, and Respondent filed its answer dated April 6,19662The transcript of testimony contains a number of errors but Ido not formally correct them since they are obvious or otherwiseharmless3The figure of 14 includes the 13 workers shown onRespondent's payroll(G. C Exh2) and stipulated by counsel aswithin the production and maintenance unit alleged in thecomplaint It also includes Hawkins,an employee engaged incleanup work at plant 2 and in the hauling of materials betweenthe plantsbecause of their union activities; (2) refused to bargain withthe Union as the majority representative of Respondent'sproduction and maintenance employees; and (3) engagedin certain unlawful interrogation and other allegedlycoercive conduct.Upon the entire record in the case,2 including myobservation of the demeanor of the witnesses, I make thefindings of fact and conclusions of law stated below.FINDINGSAND CONCLUSIONSI.THE BUSINESS OF RESPONDENT;THE LABORORGANIZATION INVOLVEDUtilizing two plant facilities in KansasCity,Missouri,Respondent is engaged in the manufacture and sale oftrailer hitches and related products,and in this businessannually receives from suppliers located outside the StateofMissouri materials, and annually sells to customerslocated outside that State products,each valued in excessof $50,000. Respondent is engaged in commerce, and inoperations affecting commerce, within the meaning ofSection 2(6) and(7) of the Act.The Charging Party,the Union named in the caption, isa labor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESRespondent,a smallenterprise, manufactures the partsfor its trailer hitches at one plant (plant 1, located onAgnes Street), and assembles and ships completed hitchesat another (plant 2, located on East 16th Street). It has abusy season extending from about February through July,and has corresponding employment fluctuations; in prioryears, its production personnel has varied from a low ofabout 8 in the off-season period to about 23-24 during thebusy season. On January 14, 1966, a date pertinent to thecharges herein, it had some 14 nonsupervisory productionemployees.3At the times pertinent to this case, Respondent'smanagerialand plantsupervisory staffwas small,consisting of William Kreiling, Respondent's president,and (except for the period noted below) "Jack" Stewart,foreman of production at plant 1.4A. Events Leading to the Violations ChargedAccording to President Kreiling, on December 2, 1965,he held separate meetings of the employees at plants 1 and2 at which he informed them of the prevailing low level ofproduction efficiency as shown by certain studies orinvestigations Respondent had made;5 informed them ofRespondent's conclusions that the low efficiency was dueto time spent by the employees in "horseplay, talking, andStewart was discharged about February 1 and rehired in hisforeman position about March 1'Respondent employed oneVirgilMcCullochsometime inOctober 1965and entrusted him with functions having to do in themain with improvement of production efficiencyMcCullochmade certain corresponding studies of past and current rates ofproduction, which according to Kreihng showed a severe declinein efficiency over levelsprevailing inprior years At issue in thecase is whether McCulloch, who left Respondent's employ aboutmid-February 1966, was a supervisor, agent, or representative ofRespondent at the time,January 14,he allegedly engaged incertain interrogationMcCulloch did not testify at the hearing ACME PRODUCTStime spent in toilets"; and appealed for their cooperationwith the admonition that Respondent would keep watch tosee what improvement there was in production during thenextmonth. Such employee witnesses called by theGeneral Counsel as were queried on the subject at thehearing were unable to remember any such December 2meetings as Kreiling described, but none testified that nosuch meetings were held. Accordingly, I find that themeeting took place and was of the general tenor asdescribed by Kreiling.On January 3, 1966, Kreiling called a meeting of theemployees of plant 1. Combining those portions of theuncontradicted testimony of Kreiling and of employeewitnesses as refer to what he said on this occasion,Kreiling informed the employees that the productionsituation had deteriorated rather than having improved;that Respondent desired to build up a good force for thecoming peak season; that Respondent was going to set upproduction schedules or quotas for the employees andmake other changes; and that the employees would haveto meet such requirements or "go down the road whistling`Dixie"'; i.e., be discharged.There is conflicting testimony as to whether Kreilingmade any reference at this meeting to employeenoncompliance with "work rules," but I am satisfied that,whatever his words, Kreiling made it known at thismeeting that he was attributing the unsatisfactoryproduction levels to employee neglects of duty in the formof talking, horesplay, etc.6As a result of Kreiling's remarks at this meeting, talkconcerning the desirability of unionization developedamong various employees and crystallized, through anarrangementmade by employee O'Dell, in seven ofRespondent'semployeesmeetingwithunionrepresentatives at the union headquarters on the eveningof January 10, at which time these seven signed unionauthorizationcards.At a second such meeting onJanuary 12, two additional employees signed such cards,and two more signed on January 14.7B. The Union's Letter and Surrounding EventsOn the morning of January 14, Kreiling received fromthe Union a letter dispatched the day before (G. C. Exh. 3),in which the Union asserted its majority representation ofRespondent's production and maintenance employees andproposed that bargaining begin on January 18 at theUnion's office. In the course of the morning, Kreilingdiscussed the Union's letter with Foreman Stewart andMcCulloch and in this or some other conversation withMcCullochcharacterizedtheletterasindicatingdissatisfaction among the employees at plant 2. AccordingtoKreiling, he asked McCulloch if he knew why the°There is a conflict in the testimony as to whether at thismeeting Kreiling stated that he was relieving Foreman Stewart ofthepower to hire and fire and giving these authorities toMcCulloch, the author of the efficiencystudies(see fn5, supra).My disposition of the issues makes it unnecessary to resolve thisconflict'RespondentdoesnotdisputetheUnion'smajorityrepresentation on the basis of the cards if that method ofdetermination is appropriate in this case"Bearing in mind that Foreman Stewart had no supervisoryauthority over plant 2 while McCulloch had been in frequentcontact with the employees at that plant in connection with hisproduction responsibilities, including the establishment ofproduction schedules or quotas at that plant, I find that KreilingauthorizedMcCullochto investigate the situation among the449employees "down there" should be dissatisfied, and thatafter responding in the negative McCulloch offered to visitplant 2"and check it out for" Kreiling. In thecircumstances, and bearing in mind Kreiling's ratherqualified testimony on the matter, I am satisfied and findthatKreiling authorizedMcCulloch to make inquiriesamongthe employees at plant 2 as a consequence ofKreiling's receipt of the Union's letter.8McCulloch spoke separately to each of the employees atplant 2. Two of them testified and their testimony isuncontradicted.9EmployeeGoodman testified thatMcCulloch led off with the statement that he supposedGoodman knew that the Union was "trying to get in."Goodman responded that he did. McCulloch then statedthat he would not say anything "either way" about it-thathe thought everybody had a right to his own opinion, butwent on to ask Goodman how he felt about it. Goodmanreplied that he thought it was a good thing and McCullochasked Goodman why he thought that way. Goodmanmentioned the "wage standpoint," whereupon McCullochstated that he would not say anything either way andreiterated his view that everyone had a right to his ownopinion. In the case of employee Dobbs, the sort of"leadman" at plant 2, Dobbs started the conversation, asMcCulloch sat down, with the remark that McCullochacted like he had lost his best friend, to which commentMcCulloch responded with the statement that he "was onfire" over the Union. McCulloch then asked Dobbs if heknew anything about it and Dobbs replied he had heardtalk but did not know how strong the Union was.10 Dobbsthen asked McCulloch what he thought about the Unionand McCulloch said he thought it might help and, joiningin this view, Dobbs told McCulloch he thought this was theonly way things would straighten out.Dobbs then learned from employee Davis that there wassome difference (not explained on the record) betweenwhat McCulloch had said to Davis and what he had said toDobbs.As a result, Dobbs telephoned to PresidentKreiling, informed him that McCulloch had told him "onestory" and Davis another," and told Kreiling he thought itwould be to Kreiling's benefit that he, rather thanMcCulloch, speak to the plant 2 employees. Kreiling thencame to plant 2 and spoke to the five employees there as agroup. Upon consideration of the testimony of employeesand of Kreiling, I find that on this occasionKreilingreviewed with the employees cost and price factorsbearing upon Respondent's competitive position andRespondent's need to keep its prices down in order toretain itsbusinesswith such a customer as MontgomeryWard; explained why there had been no raises whilestatinghe would try to grant raises if production efficiencyimproved; and appealed to the group to state the bases oftheir dissatisfaction, if they had any, for such answers asemployees at plant 2 because he was peculiarly well situated to doso°McCulloch, who left Respondent's employ in mid-February,was not a witness at the hearing10Dobbs did in fact know how strong the Union was because heattended both the January 10 and 12 meetings of the cardsigningemployees (he signed at the first meeting), was aware of thedecision made at the second meeting that the Union would sendRespondent a written request for recognition and bargaining, andearlier on the morning of his conversation with McCulloch hadseen an unopened letter from the Union to Respondent at plant 2.'Dobbs testified that he made his qualified response to McCullochbecause he feared for his job' iThere is no evidence as to what it was that McCulloch said toDavis, neither of whom testified 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe could make. Because the employees made no responseto this invitation, Kreiling spoke to each of the plant 2employees individually on Monday, January 17, askingthem to tell him about their dissatisfaction. The onlyemployee witness to give an account of his conversationwith Kreiling was Goodman, who testified, and I find, thatKreiling stated he was speaking to each of the employeesbecause he did not wish anyone to be in a position to saythat he had not been given an opportunity to talk to him,and asked Goodman if he had anything to say to him;Goodman declined; and in the course of his remarks,Kreiling stated that he did not like the way some peoplehad been going behind his back rather than bringing theirgrievances to him.C. The Discharges of Rice,Ross,and SmithAt the end of the workday on January 14, employeesRice, Ross, and Smith, all employed at plant 1 and each ofwhom had previously signed union cards, were dischargedby Foreman Stewart. Stewart told them, in effect, that hewas having to let them go at the direction of Kreiling,because Kreiling had told him their production or workhad not been good enough, although, Stewart added, it wasgood enough for him. According to Ross, Smith askedStewart whether Kreiling had received the Union's letterand Stewart first replied that he did not know, later said hethought Kreiling had received the letter, and finally said hecould not say one way or another. According to Rice, thequestion Smith put was whether the discharges were"over the union," to which Stewart replied that he did notknow and could not say one way or another. Smith did nottestifyas towhat was said by him and by Stewart in thisconnection and Stewart did not testify at the hearing, seeinfra,fn. 12.1212About 10 p.m. that same evening Foreman Stewarttelephoned to employee Cox, his formerson-in-law who was a sortof leadman under Stewart relative to punch and doll pressmachine operationsatplant 1Cox,awitnesscalled by theGeneral Counsel, stated that Stewart told him he had just gottenhome and that he had been down at the plant "arguing",that hehad to let Rice, Ross,and Smith go and "was going to have" to letO'Dell go, and that "they" were "mad" or "hot" about the Union.However, Cox declined to testify that Stewart had said that theUnion was what the "arguing" was about or that Stewart had toldhim that, under a pretext, the men had been discharged becauseof the Union. Apparently, counsel for the General Counselconsidered Cox's testimony at variance from what counsel hadexpected on the basis of a pretrial statement of Cox, and sought tointroduce the pretrial statement in evidence as affirmative proofof what Stewart had said, an offer which I rejected. I observedCox closely during this interrogation and, while he was obviouslytestifying under some strain, I am unable to find, on the basis ofhis demeanor,that the testimony he gave was other than his besthonest recollection irrespective of what may have been containedinhis pretrial statement,which was placed in a"RejectedExhibits" file. For all I could tell in observing Cox, his strain mayhave been due to his having stated more than the actual factsjustified in his pretrial statement"At the conclusion of Respondent'scase, Browne, seniorcounsel for Respondent, stated for the record as followsIf the Examiner please, before concluding our case, I justsimply want to state for the record thatMr Stewart, whohas been referred to in this proceeding has been subpoenaedby the General Counsel. The General Counsel has secured acouple of statements from Mr Stewart We are not callingMr Stewart because we were not able to obtain anytestimony from himHe stated that he had given hisstatement to the Board.Because we were not able to prepareMr Stewart,we are not calling him as a witnessRespondent's caserelative to these discharges (and allother issues in the case) was presented exclusivelythrough the testimony of President Kreiling; as previouslynoted,Foreman Stewart was not a witness at thehearing.13On his direct examination, Kreiling testifiedthat in the period January 7-10 he and Foreman Stewarthad several conversations relative to the unsatisfactorywork of Ross and Smith. Interrupted at this point, Kreilingthen stated that these conversations were between him,Stewart, and employee Cox, related to the work of Ross,and had resulted in a determination to discharge Ross atthe end of his 2-week trial period (Ross began work onJanuary 6) because of his horseplay, talking, and the like.Kreiling further testified that during the morning ofJanuary 14 he observed Rice, Ross, and Smith talking andthat after telling them to "break it up," he reported theincident to Foreman Stewart and that Stewart hadinformed him that he had "warned" the three that day andthat they had similarly been warned by Cox. Kreilingfurther testified on direct that during the afternoon heobserved the three men throwing metalslugs(waste itemsproduced by the punch press machines) at each other,whereupon he went to Stewart's office and told Stewartthat in view of the warnings the men had received he feltthat "we should let them go." (Although Kreiling did notspecifically so testify, I infer that he instructed Stewart todischarge the men, as Stewart in fact did.) According toKreiling, Stewart said that they were already going todischarge Ross and Smith but he asked Kreiling why hewas discharging Rice. Kreiling explained that all threewere guilty of the slug-throwing incident but emphasizedto Stewart that when Stewart gave Rice his check Stewartshould tell Rice to talk to Kreiling if he, Rice, thought hewas getting a raw deal.14There then occurred the following-TRIAL EXAMINER'IsStewart now working for thecompany?MR BROWNE Yes Mr Stewart was here the first day ofthe hearing in response to the General Counsel's subpoena.TRIAL EXAMINERWell, of course,you could havesubpoenaed him tooMR BROWNE. Yes, we could, but we have not had anopportunity to discuss the preparation of the case with himand, you see, if we call him, we wouldn't know what histestimony would be. The General Counsel, on the other hand,has two statements from him.14According to Kreiling, he expressed this reservation aboutRice because Rice's work was "highly satisfactory" and he,Kreiling, had no knowledge on the 14th of any warning given toRice poor to that day Stewart did pass Kreiling'smessage to Riceon the 14th but Rice did not seek to see Kreiling that day. In thefollowing days Kredmg sought to be in touch with Rice andsucceeded via a letter to Rice's father-in-law, whereupon Rice, atthe suggestion of a Board agent, called on Kreiling at the plant Inthe course of the conversation, according to Kreilmg, he told Ricethat he had been trying to reach Rice in order to rectify matters ifhe had wronged Rice and wanted Rice's version of the slug-throwing incident; and that Rice had explained that the other twowere throwing slugs at him and that he was a victim ofcircumstances. According to Rice, Kreilmg referred to his desireto see Rice and his efforts to reach him, stated that he did notknow how Rice felt about that Union but that it was going to comein and that he, Kreiling, was not "going to fight it", and that he didnot know how he could make it up to Rice for his days of work lostbut that Rice could go back to work that morning if he wished to.Rice did resume work that morning,and later voluntarily quitRespondent's employ. In April Respondent called Smith back towork ACME PRODUCTS451Called asrebuttal witnessesby the General Counsel,Rice, Ross, and Smith denied that they had engaged in anyslug throwing on January 14 or that Kreiling had spoken tothem thatmorning.Respondent then recalled Kreiling,who confirmed his previous testimony that he had seen thethree engaged in throwing the slugs.D. The Discharge of O'DellO'Dell, hired in March 1965, was aunioncard signerand the employee who made the initial contact with theUnion following Kreiling's talk to the plant 1 employees onJanuary 3.15 According to O'Dell, at what I presume wasthe end of the day on January 17, Stewart handed him acheck saying "I have got something for you, Pappy"(Pappy being a nickname for O'Dell), and with these hisonly words Stewart thus discharged him. Three days later,O'Dell testified he telephoned to Stewart at the latter'shome, and after some pleasantries, asked Stewart why"we was fired." Stewart replied he did not know and thatO'Dell's work had been satisfactory to him or he wouldhave fired him long before.Concerning this discharge, Kreiling testified on directthat in the fall of 1965, early in January, and during theweek ending January 14, he had had discussions withStewartconcerningO'Dell's"continual smoking in thetoilet and the pretty much wandering around the plant notworking"; and that Stewart had acknowledged thesederelictions of O'Dell but had prevailed on Kreiling not totake discharge action "out of sympathy" for O'Dell.Kreiling further testified that both during the morning andagain on the afternoonof January 17 he had noticed O'Dellaway from his job for a prolonged period "evidently ... inthe toilet"; that he mentioned these incidents to Stewart,who agreed that O'Dell was in the toilet; and that he toldStewart of the "numerous warnings" O'Dell had hadduring the past months of the bad example O'Dell's toiletjaunts were setting for the other employees,and that "wewould let him go that evening."16 On the basis of Kreiling'stestimony, not denied by O'Dell, I find that O'Dell askedKreiling to rehire him in a telephone call O'Dell placed toKreiling about February 1; that in this talk O'Delladmitted he had been in the wrong on several things; andthat Kreiling declined to take O'Dell back.E. Respondent's Response to the Union's BargainingRequest and Representation ClaimsWhen President Kreiling reached his office on themorning of January 14, he received the Union's letter ofJanuary 13, in which the Union asserted its claim ofmajority representation and requesteda bargainingsessionon January 18. On January 14, a Friday, the Unionalso filed with the Board's RegionalOffice in Kansas Citya petitionfor certification as the employees' majorityrepresentative,a copy of which petition Kreiling receivedon Monday, January 17. At or about noon on the 17th,Union Representatives Slavens and Donath telephoned toKreiling.They requestedameetingtodiscuss thedischarges of Ross, Rice, and Smith, which had occurredin themeantime,and proposedan impartialcard check asameans ofproving theirclaimsthat a majority of theemployeeshad signedunionauthorizationcards.['Kreiling's replywas tothe effect that he did not doubt theUnion's claim to acard majority but wished to consult hisattorneys and would call Slavens later that day. Not havingheard from Kreiling by the time (2,p.m.) Kreiling hadindicated, Slavensagaincalled Kreiling, who informedSlavens that he would be unable to meet with his counseluntil the next day, January 18. Slavens called Kreilingagainon the afternoon of January 18, at which timeKreiling statedthat as a resultof hismeetingwith counsel(Browne and Whitacre)1B he had decided that the Union'srepresentation claimshould be processed through theBoard, a decision which, in the light of Browne's letter ofthatsamedate to the Union must have been taken on theadvice ofcounsel.The text of Browne's letter (Resp.Exh. 2) reads as follows:Your letter of January 13, 1966, has been turned overtome for attention. We have also been advised that apetition has been filed by yourorganization assertinga question of representation. The matter should befurther processed by the Board for the purpose ofdetermining the issuesinvolved.19F. The Discharge of Employee GoodmanAt the end of the workday on January 31, McCullochcame to plant 2 where Goodman,a unioncardsigner,15O'Dell initiated two telephonecalls to the Union onJanuary 5 Nothingturns on thefirst one. He testifiedthat after hehad concluded the secondone from atelephonelocated inStewart's office, Stewart toldhim not to say anythingover thetelephonewhich he did not want overheard"upstairs " ButO'Dell conceded that Stewartwas not presentwhen he placedthis call and that hehad no reasonto believe that Stewart, whoentered the officewhile the conversation was in progress, hadoverheardthe talkor knew thatit involvedthe UnionHence, Iattach no significanceto this evidence.16On cross-examination,Kreiling testifiedthat subsequent tothe fall of 1965, O'Dell had been warned (apparently relative toprolonged stays and/or suspicion of smokingin the toilet)on manyoccasions(Smoking inthe toiletwas hazardousdue to thelocation ofthe toiletin the paint department or area)Asked toparticularize,Kredmg testified he had warned O'Dell on oneoccasion and that hehad asked Stewart todo so on several othersHe admitted,however, thatneither henor Stewart had observedO'Dell smoking in the toilet,and that he had never inspected thetoilet on any such occasions He asserted,however, that Stewarthad made such inspections and that it was obvious,presumably toStewart, thatsomeone had been smoking thereCalled in rebuttal,O'Dell testified thathe had not smoked inthe toileton January 14 or 17, and that he hadnever beencriticized for smoking in the toiletbut had been merely "told" notto do so (by Stewart)on one occasion dating backto the earliestdays of hisemploymentinMarch 1965.1'Union authorization cards in evidence(G.C Exhs 9-14,inclusive)establishthat9 such cardswere signedby January 12,and 11 by January 14 These cards were validdesignations asRespondent does not dispute, hence,on January12, 14, andthereafter, the Union representeda majorityof the employees inthe concededlyappropriate unit of production and maintenanceemployees,a unit which at the mostwould have a total of 15employees. This makesitunnecessaryto consider,as counselhave not done in their briefs, the statusof employees McCullochand Hawkins.18On January14, Kredmg had discussed the Union's letter ofJanuary 13with a memberof his board of directors, who hadrecommended to Kreiling that he retain Browne,whom I inferKreiling had not previously known, as counselThe record doesnot show when Kreiling firstreached Browne but it is areasonable inferencefrom the record that January18 was theearliest date uponwhich counselwere available to confer withKreiling.19Presumably,in line withBoard practice, the Board'sRegional Director suspendedaction indefinitely upon the Union'srepresentation petitionwhen, on January 24, the Union filed itsfirst charge with the RegionalDirectoralleging, among otherthings, Respondent's refusal to bargain298-668 0-69-30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked and gave Goodman a check. In doing so,McCulloch explained that thatmorningKreiling had toldhim to give Goodman his check that night. A few momentslater, Goodman returned to McCulloch and asked him whyhe wasbeingdischarged. McCulloch's reply was that allthat Kreiling had said was that Goodman had been talkingtoo much with other employees. Goodman further testifiedthat Kreiling had been down at plant 2 that morning butthatKreiling had never spoken to him about talking toother employees.Kreilingtestified thaton some occasions in lateJanuaryhe had noticed "talking and horesplay" among theemployeesat plant2; that he asked Dobbs, the sort ofleadmanat that plant, who the main troublemakers wereso that Kreiling could talk to them; and that Dobbs hadstated that Goodman had been wont to jostle him at workand Dobbs had told Goodman to "knock it off." Onanother occasion during this period, Kreiling testified, hetold Dobbs in the office that he had noticed Goodmantalking on the job and Dobbs had replied that it was prettyhard to "stop them." Thereupon, Kreiling testified, hecalledGoodmanintotheoffice,gaveGoodman a"warning"for talking, and pointed to discharge as thepenalty for a further such offense. A few dayslater, onJanuary 31,Kreilingtestified, he again observed Goodmantalking, called this to Dobbs' attention, and told Dobbs hewould send Goodman's final check down later that day,which he did.20Dobbs, who precededKreilingto the stand, testified thathe could not recall having told Kreilingin lateJanuary thatGoodman hadbeen jostlinghim around or bothering him,or whether he had reprimanded Goodman in this regard,but went on to volunteer that "messingaround" and"horseplay" went on everydayand was something "wetalk about every day." Dobbsgavefurther testimonywhich, while lackingin precision,fairly indicates thatKreilinghad periodically enjoined employees at plant 2against"horseplay" and the like.G. The Case of Employee St oneStone, one of the earlyunioncardsigners,first testifiedon direct that on Thursday, February 10, Kreiling calledhim intothe foreman's office and asked him if he wouldlike"todepart,"towhichStonereplied"Notnecessarily"; that followingsomeremarks Kreiling thenmade about the union activityamongthe employees'21Kreiling asked Stone if he wished to look for another job,and Stone replied that he would; and that Kreiling, afteragreeingto pay Stone for the balance of the week, gaveStone a letter of recommendation and a list of places20Kreilingcould not remember whether he, McCulloch, orsomeone else took the check to plant 2 for delivery to Goodman21Stone testified, and Kreiling denied, that Kredmg said heknew "we were trying to geta union in" and that employee Dobbswas one of the men so involved at plant 222There being no real conflict in the further testimony of Stoneand Kreding, I find that when Kretltng was informed a month or solater that Stone (who had not found steady work) was available, hehad Foreman Stewart send word to Stone to come in and, whenStone did so, rehired himWhen Stone was put back to work,Kreiling gave him a 10-cent-per-hour increase over his previousrate, but the evidence indicates this increasewas in line with ageneral patternof smallincreasesRespondent had made in theinterim which are not challenged by the complaint herein23 Among other things, Stewart would seem to havebeen in aposition to give illuminating testimony on such matters as(1) whether, as of January 14, marked inattention to dutyprevailed among the employees and whether Kreihng had madeclearhisdetermination to require improvement and takewhere Stone could seek employment. After giving this andsome further testimony, and after stating that he could notremember anything else that transpired in hisconversationwithKreiling,Stonewas,withmypermission, asked the leading question whether Kreilinghad asked him whether he was "trying to get fired" thatday. Stone then testified that this question was put to himby Kreiling, that he replied in the negative, and thatKreiling said that Stone had been doing too much talkingthat day while performing some painting work and that he,Kreiling, "thought they was going to have to let me go."Stone's testimony places these remarks as preceding thereferences Kreiling made to the employees' union activity.Kreiling's testimony is as summarized in this paragraph.From about the first of February he noticed that Stone wasspending excessive time in the toilet and such an incidenttook place on February 10 which he called to Stone'sattention. This happened again later that day, whereuponhe called Stone into the foreman's office where he askedStone if he was trying "to get fired." Stone replied that hedid not think so. Kreiling told him that he was disregardingKreiling's previous admonitions to the employees and thatthere must be some dissatisfaction on Stone's part whichwas causing him to disregard the "rules." Stoneresponded thatRespondentdidnotpay enough,whereupon Kreiling told Stone that Respondent paid asmuchas itcould justify but he did not want to stand inStone's way if Stone thought he could do better elsewhere.Kreiling further offered to pay Stone for the balance of theweek if he wished to look for another job; told Stone hethought he could get Stone such a place; and to that endgave Stone a letter of recommendation plus a list of firmsand told Stone to return on Friday (apparently the nextday) and "check" with Kreiling, presumably as to thesuccess of his search for another place of employment. OnFriday, Stone told Kreiling that he had been unable to "getaround" due to car trouble. Kreiling told Stone somethingto the effect that they "would keep this thing going for acouple of days next week" and for Stone to make contactwith the firms whose names Kreiling had given to Stoneand report to Kreiling. Stone did not so report toKreiling.22Concluding Analysis and FindingsThe record before me is woefully deficient for lack ofthe testimony of Foreman Stewart. For in the light of hisinvolvement in many of the events left shrouded indarkness or conflict by this record, he must have been inpossession of knowledge which would go far to support ornegatethe charges of unfair labor practices involved inthis case.23 ButStewart was not called to the stand, eithernecessary disciplinaryaction,(2) what was the nature of thediscussion Kreihng had with him and McCulloch on January 14relative tothe unionletterKreiling received thatmorning,(3) what he observed and what Kretltng told him on January 14relative to the conduct and discharge of Rice, Ross, and Smith(and possibly O'Dell), and, in particular, whether at that time ,Kredmg evidencedactualor suspected knowledge of theiradherence to the Union or otherwise evidenced a purpose todischarge them on such grounds, (4) what transpired in the(apparently lengthy) session he had, presumably with Kretltng,during the evening of January 14 referred to but not satisfactorilydescribed in the hearsay testimony of employee Cox, (5) whethervarious employees discharged had been warned,by Stewart, asasserted by Kreiling,and, in general,(6) whether anythingKredmg did or said after receipt of the union letter evidencedKreding's knowledge of the identity of union supporters or theexistence or absence of any discriminatory purpose on the part ofKredmg responsive to the employees'union activity ACME PRODUCTSby the General Counsel or by the Respondent, although hewas present at the outset of the hearing under subpena oftheGeneral Counsel. As for counsel for the GeneralCounsel, it seems fair to infer that he did not call Stewartbecause, having taken two statements from him, Stewartwas not in a position to give testimony lending support tothe General Counsel's complaint in pertinent respects. AsforRespondent, Stewart's refusal to be interviewed inpreparation for trial certainly was suggestive of hishostility to Respondent, a possibility which could give anycounsel pause.24 In the circumstances,Iam unable toconclude that an inference that, if called, Stewart'stestimony would have been unfavorable to Respondentshould be drawn because of Respondent's failure to callStewart to the stand.25The record I have compels me to find that, asmanifestedbyKreiling'stestimony concerning theemployeemeetingsheld in early December and January,therewas a state of neglect of duty widely prevalentamong Respondent's employees and a firm determinationon Kreiling's part to take corrective disciplinary actionwhich he evidenced to the employees; and that it wasKreiling's determination to do so, as announced at theJanuarymeeting,which brought on the unionizationmovement among the employees. In short, Respondent'sdeep concern over and determination to deal firmly withlack of discipline precededthe unionmovement. Asanother overall circumstance of significance, the recordbefore me does not permit a finding that Kreiling wasstrongly hostile to the advent of the Union or was bent onretaliatingthroughdiscriminatoryaction.No suchsentiments or intentions were evidenced in what Kreilingsaid to the plant 2 employees whom he spoke to onJanuary 14 or 17, or in his conversations with the unionrepresentatives on January 17 and 18, and only a few dayslater Kreilingtold Rice that he did not know how Rice feltabout the Union but he, Kreiling, was not going to fight it.No doubt Kreiling was surprised and disconcerted ordispleased by the employees' union activities, but hisprincipal reactions disclosed on this record, as manifestedtotheemployees he talked to (his description ofRespondent's cost-price-competition situation, as he haddone earlier) and his inquiries concerning the causes ofemployee dissatisfaction, were relatively mild and not thekind which plainly indicates or suggests a purpose topenalize. At the same time, he was deeply concerned overplantdisciplineandwas entitled to safeguard it,irrespective of the employees' union activities and theirorigin in his concern over a matter within his province totreat. Finally, there is no evidence that Kreiling knew ofthe union activities of the employees discharged more orless immediately upon receipt of the Union's letter (Rice,Ross, Smith, and O'Dell), and the two employees, Dobbsand Goodman, who he presumably then knew to be unionadherents (throughMcCulloch's January 14 inquiries)were not then discharged, as would have been likely hadtoWhile thematter isnot touched on in this connection bycounsel for the parties, the record shows that because of somedisagreementbetween them, Kreding discharged Stewart aboutthe end of January,rehiringhim a month later Nothing furtherabout this incident is disclosed in the recordL'Had the full significance of Stewart's potential testimonybeen apparent to me during the hearing, it might well have been inorder for me to call Stewart as the Trial Examiner's witness, andsubject, in effect, to cross-examinationby counsel for the parties16 It will be recalledthatthe inquiriesKreiling(and McCulloch)453Kreiling been imbued with virile antiunion hostility and apurpose to get rid of union supporters.1.The Discharges of Rice, Ross, and SmithI find that Rice, Ross, and Smith were discharged forthe reasons Kreiling gave and not because of their unionactivities. In so finding, I specifically credit Kreiling'stestimony concerning the slug-throwing incident, simplybecause I see no reason, on the testimony and mydemeanor observations, to consider Kreiling's testimonyany less reliable than the contradictory testimony of thethree employees. Furthermore, there is no evidence thatKreiling knew that any of the three were among the unionsupporters,and I do not see in the surroundingcircumstances enough to warrant a finding that hesuspected these three as among that group (if that factcould be considered as one put in issue herein.)26 In anyevent, as I view the matter, Kreiling had reached the endof his tolerance and discharged the three to the end ofenforcing necessary plant discipline.2.The Discharge of O'DellI credit Kreiling's testimony and find that O'Dell wasdischarged for the reasons Kreiling gave and not becauseof his union activities.273.The Discharge of GoodmanThat there was a lack of discipline among the employeesat plant 2 was, in effect, conceded by leadman Dobbs, whoalso did not directly dispute Kreiling's testimony that,shortly before January 31, Dobbs had identified Goodmanto Kreiling as a particular offender. Nor did Dobbs refuteKreiling's testimony that on the morning of January 31Kreihng told Dobbs that he would discharge Goodman atthe end of that day because of his further "talking" thatmorning.28 In the circumstances, I credit Kreiling'stestimony and find that Goodman was discharged for thereasons Kreiling gave.4.The Case of StoneOn the evidence before me, I find the central facts to bethat in the course of an interview in which Kreiling wassetting out to reprimand Stone for talking and to warnStone of possible discharge (and in which Kreiling askedStone if he was trying for this reason to get fired), Stoneconfirmed that he was dissatisfied with his pay andresponded affirmatively to Kreiling's inquiry whether hewished to look for another job; that, without thendischarging Stone, Kreiling gave Stone a list of firms and aletterof recommendation and leave to pursue thesepossibilities; and that while the matter of Stone's status asan employee of Respondent remained in limbo Stone ineffect quit by failing to keep Kreiling advised relative tomade on January 14 were limited to employees at plant 2, whereasRice, Ross, and Smith worked at plant 111Kreiling's later refusal to rehire O'Dell, contrasted with hisrehire of Rice, Smith, and Stone, is some indication that, asKreding testified, O'Dell had been an outstanding and prolongedoffender in the abuse of working time18 The main conflict in the testimony is whether, as Kreihngtestified and Goodman dented, Kreibng had warned Goodman fortalking a few days before his discharge on the 31st. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis efforts to find another position.29 Accordingly, I findthat Stone, whom Kreiling later put back to work, was notdischarged.The Alleged CoerciveInquiriesand StatementsThe complaint charges Respondent with unlawfulinterrogation based on McCulloch's inquiries to employeeGoodman and Dobbs at plant 2 on January 14, as to howthey felt about the Union. Respondent was responsible forMcCulloch's conduct on this occasion in view of my earlierfindings that McCulloch made his inquiries with Kreiling'sapproval .30 It is, however, a close question whether theinquiries were coercive bearing in mind the full scope oftheconversations, inwhichMcCulloch twice toldGoodman that everyone was entitled to his ownopinionand told Dobbs that a union might help. But assuming theinquiries were nevertheless violative of the Act, they wererelatively mild and isolatedones.Hence, and since I findno other violations, I do not consider they would warrant aremedial order.The complaint further charges a coercive threat ofdischarge,and the creation of an impression ofsurveillance of employees' union activities, based onKreiling's alleged remarks to Stone, on February 10, thathe knew "we were trying to geta union in" and of Dobbsas one of the employees involved. Counsel for the GeneralCounsel seeks to construct the alleged threat of dischargeby combining the first of these remarks with Kreiling'sinquiry of Stone as to whether he was trying to get fired.But this combination is not warranted in view of myfindings that the inquiry as to whether Stone was trying toget fired was connected by Kreiling with Stone's assertedtalking.And the remarks, if made, could scarcely havebeen regarded by Stone as indicative of furtivesurveillance, since at the time they were madeKreilinghad for over 2 weeks known from perfectlylegitimatechannels-the union letter and related events-that unionactivity had taken and presumably still was taking place.The dispatch of the letter, and necessarily its arrival, wereknown to the union supporting employees, of whom Stonewas one. And Dobbs' prounion position presumablybecame known to Kreiling on January 14, when Dobbsdisclosed it to McCulloch. In these circumstances, andabsent something said by Kreiling to suggest that hisinformation had been obtained in some clandestinefashion, I consider this alleged violation not made out bythe proof,3I assuming the remarks were made.The Alleged Refusal toBargainUnder settled Board and court decisions, Respondentwas entitled to have the Union'sclaim tomajorityrepresentation and bargaining rights put to the test of anelection,astheUnionhadpetitioned,providedRespondent did not, through unfair labor practices, seekto undermine or destroy the Union's position or candidacyasafreelychosen representative of Respondent'semployees. Since I have found against the GeneralCounsel on all charges of violation sufficient, if sustained,todepriveRespondent of the right to refrain fromextending recognition pending an election, the charge ofrefusal to bargain cannot besustained.CONCLUSIONS OF LAWSave for the charge of unlawful interrogation, theviolations alleged in the complaint are not established by apreponderance of the evidence and the charge of unlawfulinterrogation, if sustained by the evidence, is not sufficientto warrant a remedial order.RECOMMENDED ORDERItisrecommended that the complaint 'herein bedismissed in its entirety.'° In the circumstances, it appears unnecessary to decidewhether,as assertedby Stone and denied by Kreihng, in thecourse of this conversation Kreihng said that he knew "we weretrying toget a unionin" and that employee Dobbs was one of theemployees so involved In any case, however, I am satisfied thatStone was able to give only an incomplete and sketchy account ofthe total conversation and one, therefore, which cannot be reliedupon to establish the context of these remarks, if made By thislate date, February 10, all concerned were, of course, aware of theunion movementand Kreihng's references thereto and to Dobbscould have had a nonpreiudicial connotation And the remarks ontheir face are rather tangential and not implicit with an intentionto discriminate against Stone30 Itisthereforeunnecessary todeterminewhetherMcCulloch's position at this time was that of a "supervisor"within the meaning of the Act's definition of that term3iThat proof consists of Stone's testimony, and, as I havepreviously indicated, I do not consider that testimony assufficiently complete and reliable to foreclose the possibility thatthe remarks, if made, were uttered in some unknown butnonprejudicial connection (during whatmust have been asomewhat extensive talk), and not just "out of the blue "